Citation Nr: 0121185	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  01-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to service connection for sinusitis and allergic 
rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from February 1950 to 
September 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 RO decision which denied the 
veteran's claim of service connection for sinusitis and 
allergic rhinitis.


FINDING OF FACT

Sinusitis and allergic rhinitis were not manifest during 
service; and any current sinusitis and allergic rhinitis are 
not attributable to service.


CONCLUSION OF LAW

Sinusitis and allergic rhinitis were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991& Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1950 to 
September 1953.

A February 1950 enlistment examination report shows that the 
veteran's nose and sinuses were within normal limits.  He did 
not report a medical history of sinusitis, among other 
things. 

In January 1953, the veteran was admitted to the hospital to 
undergo a circumcision.  During the course of the 
hospitalization, he reported he had a cold several weeks 
earlier.  On examination, he had mild rhinorrhea.  

A June 1953 service medical record shows that the veteran 
reported he felt he needed his ears cleaned out.  He 
indicated he had a cold for one week, which resulted in a 
sensation of plugged ears.  The examination revealed infected 
nasal mucous membranes.  The impressions were Eustachian 
salpingitis and an upper respiratory infection. 

On separation examination in September 1953, it was noted 
that the veteran's nose and sinuses were within normal 
limits.  He did not report a medical history of sinusitis, 
among other conditions.

There are no pertinent records on file from the 1960s to the 
1980s.

Generally, VA and private medical records, dated from the mid 
l990s to 2000, reflect that the veteran occasionally 
complained of head congestion and a runny nose, and was 
intermittently noted as having normal sinuses as well as 
sinusitis and allergic rhinitis.  Specifically, a VA X-ray 
study of the sinuses, completed in March 1994, was normal.  
An August 1999 CT scan of the sinuses was unremarkable.  An 
October 1999 VA ear, nose and throat (ENT) consultation 
report shows that the veteran had a long history of a right 
nasal obstruction.  Following an examination, the impression 
was a right nasal obstruction secondary to a nasal septal 
deviation.  

In May 2000, the veteran filed a claim of service connection 
for sinusitis and rhinitis.

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of the December 2000 RO decision which denied 
his service connection claim.  The key issue in this case is 
whether any sinusitis and/or allergic rhinitis is/are related 
to the veteran's period of service, and the RO's 2000 
decision, as well as the statement of the case and subsequent 
supplemental statements of the case, informed the veteran 
that certain information was needed to substantiate his 
claim.  VA has met its duty to inform the veteran.  The Board 
concludes the discussions in the rating decisions, statement 
of the case, supplemental statements of the case, and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The RO has made efforts to associate all outstanding 
VA records with the claims file, including records from the 
VA facility in Boise, Idaho.  The veteran has not referenced 
any additional unobtained evidence that might aid his claim.  
The RO has requested all relevant records identified by the 
veteran and the veteran was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  While VA has a duty to assist the 
veteran in the development of his claim, that duty is not "a 
one-way street."  If a claimant wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  As 
such, the Board will proceed with a discussion of the merits 
of the veteran's claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

According to 38 C.F.R. § 3.380, diseases of allergic etiology 
may not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A review of the veteran's service medical records reveals 
that his nose and sinuses were normal on enlistment 
examination in February 1950.  During the course of his 
service, in January 1953, he was noted as having mild 
rhinorrhea; and in June 1953, he was noted as having infected 
nasal mucous membranes.  In neither January 1953 nor June 
1953 was sinusitis or allergic rhinitis diagnosed.  His 
respiratory symptoms appear to have been acute and transitory 
in nature; and at the time of his separation examination in 
September 1953, his nose and sinuses were within normal 
limits.  Notably, he did not report a medical history of 
sinusitis, allergic rhinitis, or any allergies at the time of 
his separation examination.  

In sum, it is noted that at no time, during the veteran's 
period of active service, was sinusitis, allergic rhinitis, 
or any other type of allergy diagnosed.  The separation 
examination disclosed that the nose and sinuses were normal.  
The first post-service indication of sinusitis and allergic 
rhinitis is in the 1990s, many decades after the veteran's 
period of service.  Specifically, medical records dated from 
the 1990s onward variously show the presence and absence of 
sinusitis and allergic rhinitis.  Assuming he does indeed 
have the disabilities at issue, there is still no competent 
medical evidence linking such to his period of service.  
Absent competent medical evidence of service incurrence and 
causality, the Board finds that the veteran's claim of 
service connection for sinusitis and allergic rhinitis must 
be denied.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

The veteran's statements, in support of his claim, which are 
to the effect that his sinusitis and allergic rhinitis were 
incurred in service are not cognizable evidence since, as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of the disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sinusitis and allergic rhinitis is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

